Citation Nr: 0943003	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tension 
headaches, claimed as secondary to service-connected 
schizophrenia, schizoaffective type, with depressive 
features, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to March 
1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for 
tension headaches, claimed as secondary to service-connected 
schizophrenia, schizoaffective type, with depressive 
features.  

The Veteran had previously perfected an appeal regarding a 
claim for service connection for muscle aches, claimed as 
secondary to service-connected schizophrenia, schizoaffective 
type, with depressive features.  In a statement received 
March 2007, the Veteran indicated he was no longer appealing 
that issue.  Therefore, the claim is no longer in appellate 
status.  See 38 C.F.R. § 20.204.

By history, it is noted that in April 1999, the Waco RO 
denied the claim of entitlement to service connection for 
headaches, claimed as secondary to service-connected 
schizophrenia, schizoaffective type, with depressive 
features.  In May 2005, the appellant filed an informal claim 
to reopen the matter.  Although the Waco RO subsequently 
reopened the claim of entitlement to service connection for 
tension headaches in the January 2006 rating decision, the 
Board is required to consider whether new and material 
evidence had been presented, and then if so, the merits of 
the claim can be considered.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is 
as phrased on the title page of the decision.

The issue of entitlement to service connection for tension 
headaches, claimed as secondary to service-connected 
schizophrenia, schizoaffective type, with depressive features 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT


1.  Service connection for headaches was denied by the RO in 
an April 1999 rating decision.  Notice was issued to the 
Veteran, but he did not appeal the decision.  

2.  Evidence received since the April 1999 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for headaches, claimed as secondary to service-connected 
schizophrenia, schizoaffective type with depressive features.


CONCLUSION OF LAW

Evidence added to the record since the final April 1999 
rating decision is new and material; thus, the claim of 
entitlement to service connection for headaches, claimed as 
secondary to service-connected schizophrenia, schizoaffective 
type with depressive features is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires medical or, in certain circumstances, lay evidence 
of (1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Analysis

In an April 1999 rating decision, the RO denied the claim for 
entitlement to service connection for headaches.  The record 
consisted of the Veteran's service treatment reports and VA 
outpatient treatment reports dated from 1990 to 1992.  The 
evidence at that time failed to establish any relationship 
between headaches and schizophrenia, schizoaffective type, 
with depressive features.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310.  The Veteran was notified of this 
decision in April 1999.  The Veteran did not perfect an 
appeal to this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 2005, the RO received the Veteran's request to reopen 
the claim for service connection for headaches.  The evidence 
submitted since the April 1999 rating decision includes 
statements form the Veteran's wife, VA treatment and 
examination reports, and private treatment reports.

A private treatment report from Dr. Chen dated in January 
2007 is new because this evidence has not been previously 
submitted to agency decisionmakers, and it is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim.  The private treatment report indicates that the 
Veteran's sleep disturbance is contributing to his headaches.  
Previous evidence of record indicates that the Veteran's 
muscle tension-contraction cephalgia and sleep dysfunction 
are directly due to his psychiatric illness.  See private 
treatment report from Dr. Royder dated in April 1999; see 
also VA examination report dated in April 2000.  The Board 
finds that the newly received evidence, when considered in 
conjunction with the previous evidence of record, presents a 
more complete picture of the origin of the Veteran's 
headaches and relates to unestablished fact of a relationship 
between the Veteran's service connected schizophrenia, 
schizoaffective type, with depressive features, which is 
necessary to substantiate the Veteran's claim for service 
connection.  A claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, the private treatment report dated in January 
2007 is new and material.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full this aspect of the appeal.  Accordingly, no 
further discussion regarding the duty to notify or the duty 
to assist is necessary.


ORDER

New and material evidence having been received, the claim for 
service connection for tension headaches, claimed as 
secondary to service-connected schizophrenia, schizoaffective 
type, with depressive features, is reopened and is granted 
only to that extent.







REMAND

The Veteran contends that his headaches are secondary to his 
service-connected schizophrenia, schizoaffective type with 
depressive features.  The Board observes that service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  See 38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability, and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment sets forth language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In this case, the Board finds that the medical evidence of 
record does not adequately permit appellate review of the 
appeal as it pertains to the question of whether the 
Veteran's headaches are a separate and distinct disability, 
and if so, whether they are causally related to or aggravated 
by his service-connected schizophrenia, schizoaffective type, 
with depressive features.  

It is not clear from the record whether the Veteran's 
headaches are a separate and distinct disability or whether a 
symptom or manifestation of his service-connected 
schizophrenia, schizoaffective type, with depressive 
features.  Because the medical evidence is somewhat vague and 
ambiguous with respect to this matter, an examination is 
needed to resolve whether the Veteran now suffers from 
headaches and schizophrenia, schizoaffective type with 
depressive features, or schizophrenia, schizoaffective type, 
with depressive features, and with headaches.

It is also noted that in November 2005, the Veteran underwent 
a VA examination regarding his headaches.  While the examiner 
offered an opinion that the Veteran's headaches are not 
secondary to his military service and that their etiology is 
from multiple cervical disc protrusions and mild posterior 
spurring of the cervical spine, an opinion was not offered as 
to whether the Veteran's service-connected schizophrenia, 
schizoaffective type, with depressive features, aggravates 
the Veteran's headaches.  Thus, a VA examination, to address 
medical questions regarding the etiology of his headaches, 
including whether the headaches are aggravated by his 
service-connected schizophrenia, schizoaffective type, with 
depressive features is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to identify 
whether the Veteran has a separate and 
distinct headaches disability, and if so, 
whether it is aggravated by his service-
connected psychiatric disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner, and the report 
must be annotated in this regard.

The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of the Veteran's 
headaches.  After identifying the 
headache disorder(s) present, the 
examiner is requested to provide an 
opinion as to (1) whether the Veteran has 
a headache disorder, separate and 
distinct from any schizophrenia, 
schizoaffective type, with depressive 
features, and if so, (2) whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
service-connected schizophrenia, 
schizoaffective type, with depressive 
features is causally related to any 
diagnosed headaches disorder, and/or (3) 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's schizophrenia, 
schizoaffective type with depressive 
features, aggravated or contributed to or 
accelerated any headaches disorder beyond 
its natural progression.  

If the appellant's schizophrenia, 
schizoaffective type with depressive 
features, aggravated or contributed to or 
accelerated any pathologic process of a 
headache disorder, the examiner should 
indicate the degree of disability of the 
headaches before it was aggravated and 
the current degree of disability of the 
headaches.  

(The examiner should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

The examiner's opinion should include a 
full explanation as to why he/she agrees 
or disagrees with the April 1999 opinion 
of Dr. Royder relating the Veteran's 
headaches and sleep dysfunction to his 
psychiatric illness, the April 2000 VA 
examination opinion, the December 2005 VA 
opinion noting that the etiology of the 
headaches is from multiple cervical disc 
protrusions and mild posterior spurring 
of the cervical spine, and the January 
2007 opinion of Dr. Chen noting that 
sleep disturbance is contributing to the 
Veteran's headaches.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims file.

2.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If 
the desired benefit is not granted, then 
issue to the Veteran and his 
representative a supplemental statement 
of the case.  After they have been given 
an opportunity to respond, the claims 
folder should be returned to this Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


